IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


KEENAN ANDERSON,                             : No. 152 WM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
BEAVER COUNTY,                               :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the “Affidavit of the Suspension of the Great Writ of

Habeas Corpus” is DENIED.